DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Response to Amendment
The amendment filed on 12/27/2021 has been entered. Claims 1-2, 4, and 6-14 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-2, 4, and 6-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, at least with regard to how the references are being applied below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carskadon et al. (US 20170132889) (hereinafter Carskadon) in view of Liu (US 20170024998) (hereinafter Liu), further in view of Havens (US 20160284182) (hereinafter Havens), further in view of Haensgen et al. (US 20170079257) (hereinafter Haensgen).
Regarding claim 1, Carskadon teaches A security system comprising: 
a camera operably connected to a microcontroller, the camera having an image sensor configured to capture an image and an infrared element configured to determine and record a temperature, wherein the captured image and the recorded temperature record are of a same space (see Carskadon paragraph 18 regarding image sensor and PIR element on same camera),
wherein the image has a spatial element and an infrared temperature element (see Carskadon paragraph 18 regarding mixed signal image that has both a visible spatial element, and temperature radiation element); 
a logic that is at least partially stored in a non-transitory computer readable medium and that, when executed at least in part by the microcontroller, causes the security system to perform a method (see Carskadon paragraph 18 regarding processor and video receiver, obviously including programmable logic), 
the method comprising: 
capturing the image via the camera and determining and recording a temperature via the infrared element (see Carskadon paragraph 18 regarding image sensor and PIR element on same camera, capturing a mixed signal image that has both a visible spatial element, and temperature radiation element); 
comparing the spatial element in the image to past images in the same space and comparing the temperature to past temperatures in the same space (see Carskadon paragraph 18 regarding measured pixel change and measured radiation change).
creating an event when a comparison results of the image and temperature and a database of past images and temperatures surpasses an event threshold (see Carskadon paragraph 18 regarding requiring both measured pixel change and measured radiation change to surpass an event threshold to indicate relevant movement);
However, Carskadon does not explicitly teach a predetermined number of events as needed for the limitations of claim 1. 
Liu, in a similar field of endeavor, teaches triggering an alarm system upon reaching a predetermined number of events (see Liu paragraph 10 regarding setting a threshold of a number of events required to send an alarm, and paragraph 25 regarding defining a measured quantity according to changes in both image and temperature);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Carskadon to include the teaching of Liu by 
One would be motivated to combine these teachings in order to provide teachings relating to a video surveillance system (see Liu paragraph 3).
However, the combination of Carskadon and Liu does not explicitly teach alarm system responses as needed for the limitations of claim 1. 
Havens, in a similar field of endeavor, teaches the alarm system configured to actuate a door lock operably connected to the microcontroller and to emit an audible sound from a speaker operably connected to the microcontroller (see Havens paragraph 19 regarding door lock and audible alarm triggered by detection event alarm response).
a light operably coupled to the microcontroller wherein the light is activated when the alarm is triggered (see Havens paragraph 21 regarding security warning light activated by detection event alarm response); 
a monitor operably coupled to the camera, wherein the camera has a regular viewing mode and an infrared viewing mode (see Havens paragraphs 3 and 15-16 regarding display of captured visible or infrared images on a display screen, where the IR camera images and display of IR or visible images may be included in the security scheme of Carskadon).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carskadon and Liu to include the teaching of Havens by incorporating the security system responses and protocols of Havens, which also teaches a surveillance system analogous to that of Carskadon.

However, the combination of Carskadon, Liu, and Havens does not explicitly teach the housing as needed for the limitations of claim 1. 
Haensgen, in a similar field of endeavor, teaches wherein the camera is disposed in a housing (see Haensgen figure 17 and paragraph 203-204 regarding sensor 150 disposed in housing- in combination, this sensor may be the cameras of Carskadon, Liu, and Havens); 
the housing defining an interior cavity and a first external face opposite of a second external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces); 
the first external face parallel to the second external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces that are parallel to each other regarding their openings and the two faces of the circuit board within the cavity);
a power source disposed in the interior cavity (see Haensgen paragraph 208 and figure 18 regarding onboard power source inside cavity); 
the light is disposed on the first external face operably connected to the power source (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port); 
a protective covering disposed on the first external face configured to house the light therein (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board ; 
the speaker is disposed on an external surface of the housing (see Haensgen paragraph 232 regarding speaker for causing an audible alarm sound as an inclusion into the device of Haensgen during alarm operation- one of ordinary skill would find obvious that a speaker implemented in a housing would be reasonably disposed on an external surface, with appropriate sound holes or gratings to allow sound to pass through as a matter of design choice); 
a camera lens disposed on the second external face (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port); 
wherein the second external face is defined opposite the first external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces that are parallel to each other regarding their openings and the two faces of the circuit board within the cavity).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carskadon, Liu, and Havens to include the teaching of Haensgen by incorporating the functions of the cameras, lights, and speakers of the combination of Carskadon, Liu, and Havens into an integrated structure of Haensgen. As all of the functions are already taught, such as imaging with cameras and flashing light activation, one of ordinary skill would be able to apply these functions to the camera of Haensgen without undue experimentation, especially as Haensgen is already itself directed to detection and alarms using sensors. 

Regarding claim 4, the combination of Carskadon, Liu, Havens, and Haensgen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carskadon, Liu, Havens, and Haensgen teaches wherein the microcontroller is further configured to activate a recording protocol operably connected thereto when activating the alarm system and to store at least one image from the camera on a storage unit (see Carskadon paragraph 27 regarding commencing recording as an alert response upon determining that an event has occurred).
Regarding claim 6, the combination of Carskadon, Liu, Havens, and Haensgen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carskadon, Liu, Havens, and Haensgen teaches wherein the camera further consists of an arm member extending from the housing (see Haensgen paragraph 255 and figure 15 regarding mounting legs extending from housing- broadly interpreted as arms in an equivalent manner to legs, just as a matter of defining an extending appendage from a body).  
One would be motivated to combine these teachings in order to provide teachings relating to an alarm system, especially relating to housings of such devices (see Haensgen paragraph 2).
Regarding claim 7, the combination of Carskadon, Liu, Havens, and Haensgen teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Carskadon, Liu, Havens, and Haensgen teaches wherein the arm member is adjustable (see Haensgen paragraph 255 and figure 15 regarding mounting legs extending from housing- broadly interpreted as arms in an equivalent manner to legs, just as . 
One would be motivated to combine these teachings in order to provide teachings relating to an alarm system, especially relating to housings of such devices (see Haensgen paragraph 2).
Regarding claim 8, the combination of Carskadon, Liu, Havens, and Haensgen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carskadon, Liu, Havens, and Haensgen teaches wherein the microcontroller is operably connected to a monitor configured to show a video feed gathered by the camera (see Havens paragraphs 3 and 15-16 regarding display of captured visible or infrared images on a display screen, where the IR camera images and display of IR or visible images may be included in the security scheme of Carskadon).
One would be motivated to combine these teachings in order to provide an advanced security and/or surveillance system that provides capabilities to deter or neutralize a suspicious target (see Havens paragraph 2).
Regarding claim 9, the combination of Carskadon, Liu, Havens, and Haensgen teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Carskadon, Liu, Havens, and Haensgen teaches wherein the monitor is configured to be operably changeable between an unfiltered video feed and an infrared video feed (see Havens paragraphs 3 and 15-16 regarding display of captured visible or infrared images on a display screen, where the IR camera images and display of IR or visible images may be included in the security scheme of Carskadon).

Regarding claim 10, the combination of Carskadon, Liu, Havens, and Haensgen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carskadon, Liu, Havens, and Haensgen teaches wherein the event threshold includes a change in both the images and the temperature (see Carskadon paragraph 18 regarding requiring both measured pixel change and measured radiation change to surpass an event threshold to indicate relevant movement).
Regarding claim 11, the combination of Carskadon, Liu, Havens, and Haensgen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carskadon, Liu, Havens, and Haensgen teaches wherein the alarm is only triggered if there is more than one event (see Liu paragraph 10 regarding setting a threshold of a number of events required to send an alarm, and paragraph 25 regarding defining a measured quantity according to changes in both image and temperature).
One would be motivated to combine these teachings in order to provide teachings relating to a video surveillance system (see Liu paragraph 3).
Regarding claim 12, the combination of Carskadon, Liu, Havens, and Haensgen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carskadon, Liu, Havens, and Haensgen teaches wherein the housing comprises a stand disposed on a bottom of the housing (see Haensgen paragraph 255 and figure 15 regarding mounting legs extending from housing- broadly interpreted as arms in an equivalent manner to legs, just as a matter of defining an extending appendage from a .  
One would be motivated to combine these teachings in order to provide teachings relating to an alarm system, especially relating to housings of such devices (see Haensgen paragraph 2).
Regarding claim 13, the combination of Carskadon, Liu, Havens, and Haensgen teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Carskadon, Liu, Havens, and Haensgen teaches wherein a fastener is disposed at an end of the arm member opposite of the housing (see Haensgen paragraph 255 and figure 15 regarding mounting legs extending from housing- broadly interpreted as arms in an equivalent manner to legs, just as a matter of defining an extending appendage from a body. These arms/legs are selectably and reversibly mountable onto a dock/stand with fasteners disposed at the end of the arm).  
One would be motivated to combine these teachings in order to provide teachings relating to an alarm system, especially relating to housings of such devices (see Haensgen paragraph 2).
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carskadon et al. (US 20170132889) (hereinafter Carskadon) in view of Liu (US 20170024998) (hereinafter Liu), further in view of Havens (US 20160284182) (hereinafter Havens), further in view of Haensgen et al. (US 20170079257) (hereinafter Haensgen), and further in view of Vallone et al. (US 20050271250) (hereinafter Vallone).
Regarding claim 2, the combination of Carskadon, Liu, Havens, and Haensgen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Carskadon, Liu, Havens, and Haensgen does not explicitly teach weapon profiles as needed for the limitations of claim 2. 
wherein the database includes a set of weapon profiles stored thereon (see Vallone paragraph 64 regarding weapon identification and recognition).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carskadon, Liu, Havens, and Haensgen to include the teaching of Vallone by incorporating the weapon profiles in the detection process of the combination. One of ordinary skill would recognize that Vallone teaches a security system analogous to that of the combination.
One would be motivated to combine these teachings in order to provide teachings relating to event determination and alarm notification in a video surveillance system (see Vallone paragraph 2).
Regarding claim 14, Carskadon teaches A security system consisting of: 
a camera operably connected to a microcontroller, the camera having an image sensor configured to capture an image and an infrared element configured to determine and record a temperature, wherein the captured image and the recorded temperature record are of a same space (see Carskadon paragraph 18 regarding image sensor and PIR element on same camera),
wherein the image has a spatial element and an infrared temperature element (see Carskadon paragraph 18 regarding mixed signal image that has both a visible spatial element, and temperature radiation element); 
a logic that is stored in a non-transitory computer readable medium and that, when executed at least in part by the microcontroller, causes the security system to perform a method (see Carskadon paragraph 18 regarding processor and video receiver, obviously including programmable logic), 
the method consisting of: 
capturing the image via the camera and determining and recording a temperature via the infrared element (see Carskadon paragraph 18 regarding image sensor and PIR element on same camera, capturing a mixed signal image that has both a visible spatial element, and temperature radiation element); 
comparing the spatial element in the image to past images in the same space and comparing the temperature to past temperatures in the same space (see Carskadon paragraph 18 regarding measured pixel change and measured radiation change).
creating an event when a comparison results of the image and temperature and a database of past images and temperatures surpasses an event threshold (see Carskadon paragraph 18 regarding requiring both measured pixel change and measured radiation change to surpass an event threshold to indicate relevant movement);
However, Carskadon does not explicitly teach a predetermined number of events as needed for the limitations of claim 14. 
Liu, in a similar field of endeavor, teaches triggering an alarm system upon reaching a predetermined number of events (see Liu paragraph 10 regarding setting a threshold of a number of events required to send an alarm, and paragraph 25 regarding defining a measured quantity according to changes in both image and temperature);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Carskadon to include the teaching of Liu by 
One would be motivated to combine these teachings in order to provide teachings relating to a video surveillance system (see Liu paragraph 3).
However, the combination of Carskadon and Liu does not explicitly teach alarm system responses as needed for the limitations of claim 14. 
Havens, in a similar field of endeavor, teaches the alarm system configured to actuate a door lock operably connected to the microcontroller and to emit an audible sound from a speaker operably connected to the microcontroller (see Havens paragraph 19 regarding door lock and audible alarm triggered by detection event alarm response);
a light operably coupled to the microcontroller wherein the light is activated when the alarm is triggered (see Havens paragraph 21 regarding security warning light activated by detection event alarm response); 
a monitor operably coupled to the camera, wherein the camera has a regular viewing mode and an infrared viewing mode (see Havens paragraphs 3 and 15-16 regarding display of captured visible or infrared images on a display screen, where the IR camera images and display of IR or visible images may be included in the security scheme of Carskadon).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carskadon and Liu to include the teaching of Havens by incorporating the security system responses and protocols of Havens, which also teaches a surveillance system analogous to that of Carskadon.

However, the combination of Carskadon, Liu, and Havens does not explicitly teach the housing as needed for the limitations of claim 14. 
Haensgen, in a similar field of endeavor, teaches wherein the camera is disposed in a housing (see Haensgen figure 17 and paragraph 203-204 regarding sensor 150 disposed in housing- in combination, this sensor may be the cameras of Carskadon, Liu, and Havens); 
the housing defining an interior cavity and a first external face opposite of a second external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces); 
the first external face parallel to the second external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces that are parallel to each other regarding their openings and the two faces of the circuit board within the cavity);
a power source disposed in the interior cavity (see Haensgen paragraph 208 and figure 18 regarding onboard power source inside cavity); 
the light is disposed on the first external face operably connected to the power source (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port); 
a protective covering disposed on the first external face configured to house the light therein (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board ; 
the speaker is disposed on a side external surface of the housing (see Haensgen paragraph 232 regarding speaker for causing an audible alarm sound as an inclusion into the device of Haensgen during alarm operation- one of ordinary skill would find obvious that a speaker implemented in a housing would be reasonably disposed on an external surface, with appropriate sound holes or gratings to allow sound to pass through as a matter of design choice); 
a camera lens disposed on the second external face (see Haensgen figure 15-17 and paragraph 262 regarding lights disposed on circuit board connected to the battery power source on face opposite that of the sensor port); 
wherein the second external face is defined opposite the first external face (see Haensgen figure 17 and paragraph 203-204 regarding housing with interior cavity and first and second opposite faces that are parallel to each other regarding their openings and the two faces of the circuit board within the cavity).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carskadon, Liu, and Havens to include the teaching of Haensgen by incorporating the functions of the cameras, lights, and speakers of the combination of Carskadon, Liu, and Havens into an integrated structure of Haensgen. As all of the functions are already taught, such as imaging with cameras and flashing light activation, one of ordinary skill would be able to apply these functions to the camera of Haensgen without undue experimentation, especially as Haensgen is already itself directed to detection and alarms using sensors. 

However, the combination of Carskadon, Liu, Havens, and Haensgen does not explicitly teach weapon profiles as needed for the limitations of claim 14. 
Vallone, in a similar field of endeavor, teaches wherein the database includes a set of weapon profiles stored thereon (see Vallone paragraph 64 regarding weapon identification and recognition).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carskadon, Liu, Havens, and Haensgen to include the teaching of Vallone by incorporating the weapon profiles in the detection process of the combination. One of ordinary skill would recognize that Vallone teaches a security system analogous to that of the combination.
One would be motivated to combine these teachings in order to provide teachings relating to event determination and alarm notification in a video surveillance system (see Vallone paragraph 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483